—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Sheridan, J.), rendered November 17, 1997, convicting her of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in permitting the People to amend the indictment at the close of their case. The amendment was proper since it did not change the theory of the prosecution or otherwise prejudice the defendant on the merits (see, CPL 200.70; People v Simmons, 212 AD2d 643; People v Hood, 194 AD2d 556; People v Johnson, 163 AD2d 613).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.